Title: William H. Hening: Proposal for Vaccine Institution, 24 July 1822, 24 July 1822
From: Hening, William H.
To: 


                        
                        
                    CIRCULAR.VACCINATION.PROPOSALSBY DR. WM. H. HENING, OF RICHMOND,TO ESTABLISH BY SUBSCRIPTION,A VACCINE INSTITUTION,FOR THE BENEFIT OF THE PEOPLE OF VIRGINIA.The necessity of preserving a constant supply of the pure Vaccine infection, is deemed of such high importance, that in almost every part of Europe, Vaccine institutions have been created and protected by almost every government. In our own country, laws creating similar institutions have bee enacted; viz. the act of Congress entitled “An act, to encourage Vaccination,” and the act of the Legislature of this state, creating the “office of Vaccine agent.” It is deemed scarcely necessary to advert to the causes which led to the repeal of these very salutary laws: they must be known to all who have taken any interest in the subject. It is sufficient to say, that it was not produced from a loss of confidence in the prophylactic powers of Vaccination, but principally from a belief, that, if repealed, that kind of monopoly which their existence was believed to create, would be destroyed; and consequently it would be left to the exertions of individuals, and the object desired would be with more certainty attained. Whether these expectations are to be realized or not, remains to be seen. To the man of research, whether of the medical profession or not, it is scarcely necessary to say any thing relating to the present received opinions of the efficacy of Vaccination, in exterminating the Small Pox. It still continues with rapid strides to extend its blessings to the world, prostrating in its course every obstacle which ignorance, prejudice or superstition itself, had reared against it. In one of the reports of a foreign Vaccine establishment, it is said that of 2,671, 662 persons properly Vaccinated, only seven subsequently exposed to the contagion of Small Pox, only seven took that disease. All the annual reports of Great Britain, unite in saying, that Small Pox does not occur after Vaccination, in a greater proportion than Small Pox again occurs in the same person after having once received it, either by innoculation, or in the natural way. And even admitting that Small Pox would in every instance follow Vaccination, still it would remain of the utmost consequence to continue its use, in as much, as the malignancy of Small Pox would be destroyed, and the disease in every instance rendered mild, and unattended with danger.I have been lately very warmly solicited by gentlemen of standing in different parts of this state, to establish by subscription, a Vaccine institution. The attempt is now made, fondly believing, that I shall meet with that degree of encouragement which the importance of an institution of the kind demands. If that support is afforded, the people of this state will have it in their power to derive every benefit from this important discovery, on terms which all must say are reasonable; and that from an establishment of their own creation, and conducted by one of their own citizens. From the nature of things, Vaccination must be almost exclusively confined to the medical profession. It is to gentlemen of that profession, therefore, that I more particularly address myself; and it is from them, that I expect to derive the most effectual aid; all other persons, both in this and the adjoining states, who feel an interest in the formation of such an establishment, are invited to subscribe.The practicability of supplying every applicant, with the genuine Vaccine infection, from an institution located in this city, was most clearly evinced while I held the appointment of Vaccine agent for this state. The Vaccine Virus was distributed to 62 counties, and in many instances to 6 or more individuals in the same county. Since the repeal of the law creating that office, I have kept up a constant supply of pure Vaccine Virus, and have most freely supplied all who have applied for it, both in this and other states, without any compensation.I propose to furnish it hereafter on the following conditions:1. Five dollars paid in advance, will entitle every subscriber to be supplied with the genuine Vaccine matter as often as is desired for five years.2. Ten dollars paid in advance, for life.I am disposed to appoint an agent in very county; any gentleman who will take upon himself the trouble of obtaining not less than five subscribers, and sending me their names and place of residence with the amount subscribed, shall be entitled to the benefits of the institution without any charge.☞Editors of newspapers in this and adjoining states, by giving this a few insertions in their respective papers, will be entitled to the benefits of the proposed establishment without any charge.
                        
                    Wm. H. Hening.July 24, 1822.